Citation Nr: 1537148	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  14-07 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 





INTRODUCTION

The Veteran had active service from September 1960 to June 1963.

These matters come before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

On his VA Form 9, the Veteran requested a videoconference hearing.  The Veteran did not appear at his scheduled hearing.  Subsequently, in an April 2015 correspondence, the Veteran's representative noted that the Veteran was unable to appear at his scheduled hearing because he lived in a remote area of Alaska and requested that the enclosed written statement be accepted in support of the Veteran's appeal.  Notably, neither the Veteran nor his representative has requested that the hearing be rescheduled.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2015).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to active service. 

2.  The evidence is at least in relative equipoise as to whether the Veteran's current tinnitus is related to active service.


CONCLUSION OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and tinnitus, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  

Sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, are among diseases recognized by VA as chronic in 38 C.F.R. § 3.309(a) (2015).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2015).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) (2015) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a) (2015).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service Connection for Bilateral Hearing Loss and Tinnitus 

The Veteran claims that his current bilateral hearing loss and tinnitus are related to his period of active service, including in-service noise exposure.

An August 2013 VA examination report indicated that the Veteran had tinnitus and a hearing loss disability for VA purposes.  Accordingly, the first Shedden element has been demonstrated.  

With regard to an in-service incurrence, the Veteran reports that he that he worked as a mechanic and crew chief on the flight line, during which he was exposed to all types of aircraft noise.  He also reported in-service noise exposure in the form of gunfire and grenade explosions during training.  In his notice of disagreement, the Veteran noted that he was not issued hearing protection during service.  While the Veteran's DD Form 214 indicates that his last assignment prior to separation was as a clerk typist, it also notes that the Veteran attended Aviation School at Fort Rucker, Alabama from November 1960 to January 1961 for aircraft mechanics.  The Veteran's service records indicate that following his training at Fort Rucker, he was assigned to the 4th Aviation Company, 4th Infantry Division.  

The Veteran's service treatment records (STR) contain an April 1963 separation examination with audiometric findings.  The Board notes that service department audiometer test results prior to October 31, 1967, are assumed to have been reported in American Standards Association (ASA) units, rather than the current International Standards Organization (ISO) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  When the Veteran's April 1963 audiometric results are converted to the current ISO standard, they are as follows:


HERTZ

500
1000
2000
4000
RIGHT
5
10
15
15
LEFT
20
25
5
5

The Board notes that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385 (2014); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In light of the Veteran's credible lay statements concerning in-service noise exposure, his DD Form 214, and his STRs showing some degree of left ear hearing loss, the second Shedden element is met. 

Concerning the third Shedden element, evidence of a nexus between the Veteran's bilateral hearing loss and tinnitus and his in-service noise exposure, there are conflicting opinions of record. 

The Veteran was provided a VA examination in August 2013.  At his examination, the Veteran reported that he was removed from the flight line and thereafter worked as a typist.  He also noted that at his military separation physical he was hard of hearing.  The Veteran reported that right after service he had to quit a job as a salesman for Kellogg because he was unable to hear.  He reported that thereafter he worked as a commercial fisherman and a private pilot.  With regard to the etiology of the Veteran's hearing loss, the examiner opined that it was less likely than not related to military service.  The examiner explained that the Veteran's auditory thresholds at separation were within normal limits, except for his thresholds at 8000 hertz, which was not generally tested for hearing conservation purposes.  With regard to the etiology of the Veteran's tinnitus, the examiner opined that it was a symptom associated with his hearing loss.  

The Board finds that the August 2013 VA examiner's negative nexus opinion is inadequate for adjudicating the Veteran's claim.  The examiner's negative opinion was based solely on the fact that the Veteran's hearing was within normal limits at separation.  The lack of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Moreover, as noted above, left ear hearing loss was demonstrated in-service.  Accordingly, the examiner's opinion was also based upon an inaccurate premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that "an opinion based upon an inaccurate factual premise has no probative value").

Also of record is a November 2013 opinion from Dr. M. T., D. O.  Dr. M. T. stated that the Veteran was a beneficiary of the VA healthcare system and was recently evaluated for decreased auditory acuity and tinnitus.  He noted that the Veteran reported being diagnosed with service-related hearing loss at the time of his separation from service.  Dr. M. T. acknowledged that, at present that documentation was unavailable, but "given the patient's service record is entirely consistent with his exposures that he would have some hearing loss as a result of his service related activities.  At this point there was no way to objectively document this fact."  

After a review of the evidence, the Board finds that the weight of the evidence favors finding that the Veteran's bilateral hearing loss and tinnitus are related to active service.  

While Dr. M. T.'s opinion was awkwardly phrased, it appears that he intended to state that the Veteran's acoustic trauma during service likely contributed to his current hearing loss.  Dr. M. T. did not indicate that he had reviewed the Veteran's claims file and affirmatively stated that documentation of the Veteran's in-service hearing loss diagnosis was unavailable.  Thus, his opinion appears based largely on the Veteran's self-reporting of his in-service duties and in-service diagnosis of hearing loss.  Lack of the claims file review alone does not render an opinion invalid if the history provided was an accurate reflection of the Veteran's history as documented in the file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The Veteran's reporting of in-service noise exposure and an in-service diagnosis of hearing loss are consistent with the record.  Accordingly, Dr. M. T.'s opinion is not rendered inadequate based upon lack of review of the claims file.  

After a careful review of the record, and resolving any doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current bilateral hearing loss disability and tinnitus were incurred during his active service.  As noted above, the Veteran was diagnosed with bilateral hearing loss disability and tinnitus and was exposed to acoustic trauma during service.  With regard to the Veteran's hearing loss, Dr. M. T. rendered a positive nexus opinion relating the Veteran's current hearing loss to service and the Veteran has consistently reported that he experienced diminished hearing and tinnitus during and since service.  While Dr. M. T. did not address the etiology of the Veteran's tinnitus, the September 2013 VA examiner opined that it was a symptom associated with his hearing loss.  

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss and tinnitus are warranted.  38 C.F.R. § 3.102 (2015).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


